



EMPLOYMENT AGREEMENT




THIS EMPLOYMENT AGREEMENT (“Agreement”) is effective the 1st day of January,
2011 by and between DIRECT INSITE CORP., a Delaware corporation (hereinafter the
"Company"), and Michael J. Beecher, an individual residing at 437 Russell
Avenue, Suffield, CT  06078 (hereinafter referred to as "Beecher").


W I T N E S S E T H:


WHEREAS, the Company desires to enter into this Agreement with Beecher; and


WHEREAS, Beecher desires to enter into this Agreement with the Company;


NOW, THEREFORE, it is agreed as follows:


1.           Prior Agreements Superseded.  This Agreement supersedes any
services, consulting or other agreements, oral or written, entered into between
Beecher and the Company prior to the date of this Agreement except for stock
options and restricted stock or other equity-based awards previously granted to
Beecher, which stock options and awards shall continue in full force and effect,
under the terms and conditions effective when they were issued.


2.           Services.  The Company hereby agrees to employ Beecher and Beecher
hereby agrees to continue serving as Chief Financial Officer and Secretary of
the Company, with commensurate responsibilities.  Beecher shall serve in similar
capacities of such of the subsidiary corporations of the Company as may be
selected by the Board without additional compensation. Notwithstanding the
foregoing, it is understood that the duties of Beecher during the performance of
services shall not be inconsistent with his position and titles as Chief
Financial Officer and Secretary of the Company.  Any change in responsibilities
would be negotiated and provided in a mutually agreed contract or contract
revision.  It is contemplated that under the renewal term as defined in Section
3. below, Beecher will transition to a controller position while assisting with
the support of a new Chief Financial Officer.  During the renewal period, if
any, Beecher will continue to report to the Chief Executive Officer and all
compensation terms and conditions will remain unchanged.


3.           Term.  Subject to earlier termination on the terms and conditions
hereinafter provided, the term of this Agreement shall cover the period January
1, 2011 through and ending on December 31, 2011.  This agreement may be renewed
for an additional year to December 31, 2012 on mutual written agreement between
Beecher and the Company.



 
 
 

--------------------------------------------------------------------------------

 

4.           Compensation.  For all services rendered by Beecher under this
Agreement, compensation shall be paid to Beecher as follows:


(a)            Beecher shall receive $15,416.67 per month ($185,000 per year) as
base salary, which shall be reviewed by the Company each year, and shall be
subject to such increases (but not decreases) as the Company may determine,
taking into consideration, among other things, the Company’s and the Employee’s
performance during the preceding year as well as increases in the cost of living
and other factors (“Base Salary”).  Beecher shall be eligible to receive an
annual incentive bonus (“Annual Bonus”), with a target bonus equal to 20% of
Base Salary.  80% of the Annual Bonus shall be based on the Company’s attainment
of revenue growth and cash flow from operations as set forth in its annual
commitment plan approved by the Board of Directors that will include a threshold
opportunity of 50% of attainment and a maximum payout of 150% of
attainment.  20% of the Annual Bonus will be based on individual objectives as
determined by the Compensation Committee of the Board.  As used in this
Agreement, “Base Salary” shall refer to the Base Salary as may be increased from
time to time hereunder.  Any Annual Bonus shall be paid not later than the
fifteenth (15th) day of the third (3rd) month after the conclusion of the fiscal
year with respect to which it is earned.


(b)           Equity grants in 2011 and 2012 will be based on an assessment of
performance in early- to mid- 2011 and 2012, respectively.


(c)           Beecher shall be entitled to fully participate in all benefit
programs available to executive employees of the Company during his employment
with the Company.


5.           Expenses.  (a) Beecher shall be provided the use of an automobile
and payment of related expenses.  (b) Beecher shall be reimbursed for all other
out-of-pocket business expenses reasonably incurred by him in the performance of
his duties hereunder. All expenses due hereunder shall be paid or reimbursed to
Beecher within 30 days after receipt by the Company of documentation thereof.


6.           Termination of Employment.  Beecher’s employment with the Company
and this Agreement shall terminate upon the earliest of the following
events:  (i) Beecher’s termination of employment by the Company without “cause”
(as defined below); (ii) Beecher’s resignation from employment with the Company
for “good reason” (as defined below); (iii) Beecher’s death, (iv) Beecher’s
“disability” (as defined below); (v) Beecher’s termination of employment by the
Company for “cause”;  (vi) Beecher’s voluntary resignation from employment with
the Company without “good reason”; or (vii) the non-renewal of this Agreement
upon its termination on December 31, 2011 or any renewal thereof.


7.           Severance Benefits.  Beecher shall be entitled to the severance
benefits provided for in subsection (c) hereof in the event of his termination
of employment by the Company without “cause” (as defined below) or in the event
of his resignation from employment with the Company for “good reason” (as
defined below).  In such event, Beecher shall have no duty to mitigate damages
hereunder.  Beecher and the Company acknowledge that the foregoing provisions of
this paragraph 7 are reasonable and are based upon the facts and circumstances
of the parties at the time of entering into this Agreement, and with due regard
to future expectations.


 
2

--------------------------------------------------------------------------------

 
(a) For purposes of this Agreement, the term “cause” shall mean:


(i)            Beecher’s willful and continued refusal to endeavor in good faith
to substantially perform his duties under this Agreement (other than any such
failure resulting from his incapacity due to physical or mental illness) after
demand for substantial performance is delivered to Beecher by the Board which
specifically identifies the manner in which the Board believes Beecher has not
substantially performed his duties.


(ii)           Any act of fraud, embezzlement or theft finally determined by a
court of competent jurisdiction to have been committed by Beecher whether or not
in connection with his duties or in the course of his performance as defined in
this Agreement, which substantially impairs his ability to perform his duties
hereunder.


(iii)           Any willful disclosure by Beecher of any material confidential
information or trade secrets of the Company or its affiliates.


For purposes of this paragraph, no act or failure to act on Beecher’s part shall
be considered “willful” unless done, or omitted to be done, by Beecher not in
good faith and without reasonable belief that his action or omission was in the
best interest of the Company.  Further, any act or failure to act based upon
authority given by the Board or the written advice of counsel to the Company
shall be conclusively deemed to be done or omitted to be done by Beecher in
“good faith” and in the best interest of the Company and shall not constitute
“cause” for purposes of this paragraph.


Notwithstanding the foregoing, Beecher shall not be deemed to have been
terminated from employment for “cause” unless and until there shall have been
delivered to him a copy of a written notice of termination of employment from
the Board after the Company has given reasonable written notice to Beecher
detailing the specific cause events and a period of not less than 30 days
following receipt of such notice to cure such event and if such event is not so
cured, an opportunity for Beecher with his counsel to be heard before the
members of the Board finding that in the good faith opinion of such members of
the Board that Beecher was guilty of the conduct set forth in clauses (i), (ii),
(iii) or (iv) of this paragraph and specifying the particulars thereof in
detail.


(b)             For purposes of this Agreement, Beecher shall have “good reason”
to terminate his employment with the Company for the following circumstances:
 
 
 
3

--------------------------------------------------------------------------------

 
 


(i)
the Company removes Beecher from either the position of Chief Financial Officer
and Secretary, except as provided in Section 2 above;
   
(ii)
material diminution in compensation as defined in paragraph 4(a) of this
Agreement;
   
(iii)
material diminution in Beecher’s authority, duties, or responsibilities except
as provided in Section 2 above;
   
(iv)
material diminution in Beecher’s budget authority except as provided in Section
2 above;
   
(v)
material breach of this Agreement by the Company; or
   
(vi)
material change in geographic location at which Beecher is required to  perform
services.



provided, however, that (i) Beecher shall provide notice to the Company of the
“good reason” condition within 90 days after the initial existence of the
condition, and (ii) the Company shall be given at least 30 days to cure such
“good reason” condition.


(c)            The severance benefits to be paid to Beecher in the event of his
termination of employment without “cause “or his resignation from employment for
“good reason” shall consist of:


i) (x) A lump sum cash payment, payable upon Beecher’s termination of
employment, equal to 1.3 times his annual Base Salary;   (y) immediate vesting
of all Company stock options, restricted stock and other outstanding equity
based awards; and (z) medical coverage and the use of an automobile and its
related expenses for a period of one year in the lump sum payment of its
economic equivalent.


ii) All “Accrued Obligations,” comprised of (w) Base Salary through the date of
termination of employment, payable on the first payroll date coincident with or
next following the date of employment termination, (x) any unpaid Annual Bonus
with respect to any fiscal year of the Company completed prior to the date of
termination of employment (except upon an involuntary termination of employment
for “cause” or the existence of “cause” is found following a voluntary
termination of employment), payable on the first payroll date coincident with or
next following the date of employment termination, (y) all accrued and vested
benefits under employee pension (including 401(k)) and welfare plans in which
Beecher participates, in accordance with applicable plan terms, and (z)
unreimbursed business expenses, including those set forth in paragraph 5 of this
Agreement, incurred through the termination of employment date, in accordance
with the Company’s business expense reimbursement policy.


 
4

--------------------------------------------------------------------------------

 


(d)  To the extent applicable, it is intended that this Agreement comply with
the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), and this Agreement shall be interpreted in a manner
consistent with this intent. Notwithstanding anything else contained herein to
the contrary, any payment that constitutes a “deferral of compensation” subject
to Section 409A of the Code required to be made to Beecher hereunder upon his
termination of employment (including any payment pursuant to this paragraph 7)
shall be made promptly on the earlier of (i) the six month anniversary of
Beecher’s date of termination of employment, and (ii) his death, in each case to
the extent necessary to avoid imposition on Beecher of any tax penalty imposed
under Section 409A of the Code.  Amounts payable under this Agreement shall be
deemed not to be a “deferral of compensation” subject to Section 409A of the
Code to the extent provided in the exceptions in Treasury Regulations
§§1.409A-1(b)(4) (“short-term deferrals”) and (b)(9) (“separation pay plans,”
including the exception under subparagraph (iii)), other applicable provisions
of Treasury Regulations §1.409A-1 through A-6, and any other applicable
exceptions as may be in effect from time to time under Section 409A of the
Code.  Solely for purposes of determining the time and form of payments due
Beecher under this Agreement (including any payments due under paragraph 7 of
this Agreement or otherwise in connection with his termination of employment
with the Company), Beecher shall not be deemed to have incurred a termination of
employment unless and until he shall incur a “separation from service” within
the meaning of Section 409A of the Code. To the extent that the Company and
Beecher determine that any provision of this Agreement could reasonably be
expected to result in Beecher’s being subject to the payment of interest or
additional tax under Section 409A, the Company and Beecher agree, to the extent
reasonably possible as determined in good faith, to amend this Agreement,
retroactively, if necessary, in order to avoid the imposition of any such
interest or additional tax under Section 409A of the Code in a manner that
preserves Beecher’s economic interests prior to such imposition. All
reimbursements and in-kind benefits provided under the Agreement shall be made
or provided in accordance with the requirements of Section 409A of the Code to
the extent that such reimbursements or in-kind benefits are subject to Section
409A of the Code, including, where applicable, the requirements that (i) any
reimbursement is for expenses incurred during Beecher’s lifetime (or during a
shorter period of time specified in this Agreement), (ii) the amount of expenses
eligible for reimbursement during a calendar year may not affect the expenses
eligible for reimbursement in any other calendar year, (iii) the reimbursement
of an eligible expense will be made on or before the last day of the calendar
year following the year in which the expense is incurred and (iv) the right to
reimbursement is not subject to set off or liquidation or exchange for any other
benefit.


8.             Death.  In the event of Beecher’s termination of employment due
to his death, he or his estate (as the case may be) shall be entitled to (i) the
Accrued Obligations pursuant to paragraph 7 (c)(ii) of this Agreement, and (ii)
the current year Annual Bonus, which will paid on a prorata basis based on
year-end results.  Prorata refers to the number of days served by Mr. Beecher up
to the employment termination date divided by the number of days in the
year.  In addition, all of Beecher’s Company stock options, restricted stock,
and other outstanding equity based awards shall immediately vest upon Beecher’s
employment termination by reason of death.  Any prorated Annual Bonus shall be
paid at such time as the bonus would have been paid hereunder had Beecher’s
employment continued through the payment date.


 
5

--------------------------------------------------------------------------------

 
9.             Disability.  In the event of Beecher’s termination of employment
due to his “disability” (as defined below), he shall be entitled to (i) the
Accrued Obligations pursuant to paragraph 7 (c)(ii) of this Agreement, and (ii)
the current year Annual Bonus, which will paid on a prorata basis based on
year-end results.  Prorata refers to the number of days served by Mr. Beecher up
to the employment termination date divided by the number of days in the
year.  In addition, all of Beecher’s Company stock options, restricted stock,
and other outstanding equity based awards shall immediately vest upon Beecher’s
employment termination by reason of “disability.”  For purposes of this
Agreement, “disability” shall have the meaning set forth in Section
409A(a)(2)(C) of the Code.  Any prorated Annual Bonus shall be paid at such time
as the bonus would have been paid hereunder had Beecher’s employment continued
through the payment date.


10.           Termination for Cause or without Good Reason.  In the event of
Beecher’s termination of employment by the Company for “cause” (as defined
above) or Beecher’s voluntary resignation from employment with the Company
without “good reason” (as defined above), Beecher shall be entitled to receive
the Accrued Obligations pursuant to paragraph 7(c)(ii) of this Agreement.


11.           Non-Renewal of Agreement.   In the event this Agreement terminates
on December 31, 2012 and is not renewed, Beecher will be entitled to the Accrued
Obligations pursuant to paragraph 7(c)(ii) of this Agreement.


12.           Non-Competition.


(a)           Beecher agrees that during his employment with the Company and, if
qualified for severance payments as described in paragraph 7 (c)(i) of this
Agreement, during the term of the severance payments, he will not, without the
prior written approval of the Board, directly or indirectly, through any other
individual or entity, (i) become an officer or employee of, or render any
services (including consulting services) to, any competitor of the Company, (ii)
solicit, raid, entice or induce any customer of the Company to cease purchasing
goods or services from the Company or to become a customer of any competitor of
the Company, and Beecher will not approach any customer for any such purpose or
authorize the taking of any such actions by any other individual or entity, or
(iii) solicit, raid, entice or induce any employee of the Company, and Beecher
will not approach any such employee for any such purpose or authorize the taking
of any such action by any other individual or entity.  However, nothing
contained in this paragraph 12 shall be construed as preventing Beecher from
investing his assets in such form or manner as will not require him to become an
officer or employee of, or render any services (including consulting services)
to, any competitor of the Company.
 
 
 
6

--------------------------------------------------------------------------------

 
(b)           During Beecher’s employment with the Company and at all times
thereafter, Beecher shall not disclose to any person, firm or corporation other
than the Company any trade secrets, trade information, techniques or other
confidential information of the business of the Company, its methods of doing
business or information concerning its customers learned or acquired by Beecher
during Beecher’s relationship with the Company and shall not engage in any
unfair trade practices with respect to the Company.


13.           Enforcement.


(a)           The necessity for protection of the Company and its subsidiaries
against Beecher’s competition, as well as the nature and scope of such
protection, has been carefully considered by the parties hereto in light of the
uniqueness of Beecher’s talent and his importance to the Company.  Accordingly,
Beecher agrees that, in addition to any other relief to which the Company may be
entitled, the Company shall be entitled to seek and obtain injunctive relief
(without the requirement of any bond) for the purpose of restraining Beecher
from any actual or threatened breach of the covenants contained in paragraph 12
of this Agreement.


(b)           If for any reason a court determines that the restrictions under
paragraph 12 of this Agreement are not reasonable or that consideration
therefore in adequate, the parties expressly agree and covenant that such
restrictions shall be interpreted, modified or rewritten by such court to
include as much of the duration and scope identified in paragraph 12 as will
render the restrictions valid and enforceable.


14.            Notices.  Any notice to be given to the Company or Beecher
hereunder shall be deemed given if delivered personally or mailed by certified
or registered mail, postage prepaid, to the other party hereto at the following
addresses:


 
To the Company:
Direct Insite Corp.
 
13450 West Sunrise Boulevard, Suite 510
 
Sunrise, FL  33323
   
Copy to:
David H. Lieberman, Esq.
 
Beckman, Lieberman & Barandes, LLP
 
116 John Street
 
Suite #1313
 
 New York, New York 10038
   
To: Beecher:
Michael J. Beecher
 
437 Russell Avenue
 
Suffield, CT  06078
   
Copy to:
michael.beecher@directinsite.com







 
7

--------------------------------------------------------------------------------

 


Either party may change the address to which notice may be given hereunder by
giving notice to the other party as provided herein.


15.           Attorneys Fees.  The Company shall reimburse Beecher for his
reasonable attorney’s fees and expenses incurred in connection with entering
into this Agreement.


16.           Successors and Assigns.  This Agreement shall inure to the benefit
of and be binding upon the Company, its successors and assigns, and upon
Beecher, his heirs, executors, administrators and legal representatives.  No
party may assign this Agreement without first obtaining the written consent of
the other party hereto.  The Company may assign this Agreement to any successor
to all or substantially all of its assets, provided, however, that the Company
shall require such successor to expressly assume and agree to perform this
Agreement to the same manner and to the same extent that the Company would be
required to perform it if no such succession has taken place.


17.           Entire Agreement.  This Agreement constitutes the entire agreement
between the parties except as specifically otherwise indicated herein.


18.       Jurisdiction and Venue.  It is hereby irrevocably agreed that all
disputes or controversies between the Company and  Beecher arising out of, in
con­nection with or relating to this Agreement shall be exclusively heard,
settled and determined by arbitration to be held in the City of New York, County
of New York, in accordance with the Commercial Arbitration Rules of the American
Arbitration Asso­ciation to be conducted before three arbitrators, who shall all
be either  attorney(s) or retired judge(s) licensed to practice law in the State
of New York. York, New York. Any award made by such arbitrators shall be binding
and conclusive for all purpose thereof and may be entered as a final judgment in
any court of competent jurisdiction. The parties also agree that judgment may be
entered on the arbitrator's award by any court having jurisdiction thereof and
the parties consent to the jurisdiction of any court located in the City of New
York, County of New York, or in the State of New York for this purpose. The cost
and expenses of such arbitration shall be borne in accordance with the
determination of the arbitrators and may include reasonable attorney’s fees,
however, Beecher’s maximum liability for costs and fees shall not exceed $5,000.
Each party hereby further agrees that service of process may be made upon it by
registered or certified mail or personal service at the address provided for
herein. In the event of any material breach of this Agreement by the Company,
when no material breach has occurred by Beecher, actual damages would be
difficult to determine, and the parties, therefore, agree that as liquidated
damages Beecher shall be entitled to receive the balance of the compensation/
payments and benefits specified in paragraph 7(c) of this Agreement.


 
8

--------------------------------------------------------------------------------

 
19.           Governing Law.  This Agreement shall be construed in accordance
with the laws of the State of Florida.


20.           Indemnification. The Company indemnifies Beecher to the maximum
extent  permitted by law and to the maximum extent permissible for all
activities taken since he has been involved with the Company and for 5 years
after his termination of employment hereunder in accordance with
the  Indemnification Agreement executed between Beecher and the Company.


IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the day and year first above written.






DIRECT INSITE CORP.
 
By: /s/ Matthew E. Oakes
Matthew E. Oakes / President and Chief Operating Officer
       
/s/ Michael J. Beecher
Michael J. Beecher



 
9

--------------------------------------------------------------------------------

 